Exhibit 10.1

STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) dated as of the 24th day of
September 2007, is made and entered into by and between MASTODON VENTURES, INC.,
a Texas corporation with offices at 600 Congress Ave., Suite 1220, Austin, Texas
78701 (“Purchaser”) and CAREY BIRMINGHAM., an individual, with an address at
20022 Creek Farm, San Antonio, Texas 78259 (“Seller”).


W I T N E S S E T H :


WHEREAS, Seller is personally the record and beneficial owner of Forty One
Million Five Hundred Eighty Nine Thousand Seven Hundred Eighty Three
(41,589,783) pre split shares of the common stock of International Test Systems,
Inc., a Delaware corporation (the “Company”); and


WHEREAS, Seller desires to sell to Purchaser a portion of the shares of common
stock of the Company owned by him, and Purchaser is willing to purchase such
shares of common stock from Seller, all on and subject to the terms and
conditions hereinafter set forth.


NOW THEREFORE, in consideration of the foregoing premises, and of the mutual
covenants and undertakings contained herein, and for such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties to this Agreement hereby agree
as follows:


ARTICLE 1
PURCHASE OF SHARES


1.01.              Purchase Terms.

 
           (a)      Seller hereby agrees, subject to the terms hereof, to sell
to Purchaser free and clear of all liens, claims and encumbrances and Purchaser
hereby agrees to purchase from Seller, free and clear of all liens, claims and
encumbrances and subject to the terms hereof, One Million Six Hundred Thousand
post-Reverse Split (as defined below) shares of the common stock of Seller (the
“Shares”) for an aggregate cash purchase price of One Hundred and Ten Thousand
Dollars ($110,000) (the “Purchase Price”), of which Seventeen Thousand Five
Hundred Dollars ($17,500) has previously been paid to Seller, leaving a
remaining balance due to Seller of Ninety-Two Thousand Five Hundred Dollars
($92,500). Any transfer or similar taxes, if any, imposed upon the sale and
transfer of the Shares to Purchaser hereunder shall be borne by Seller.


                           (b)     Prior to the Closing, the Company will file a
Certificate of Amendment to its Certificate of Incorporation (the “Amendment”)
with the Secretary of State of Delaware (and provide a certified copy thereof to
Purchaser) to:


 
(A)
effect a 1:25 reverse stock split of its issued and outstanding shares of common
stock (the “Reverse Split”); and to

 
 
(B)
authorize 100,000,000 shares of common stock and 10,000,000 shares of preferred
stock, $0.001 par value per share.



1

--------------------------------------------------------------------------------


(c)           The Company delivers to Purchaser a legal opinion of David M.
Loev, Esq. confirming that the Reverse Split has been completed and is
effective.


(d)           Seller will deliver to Purchaser, when requested, an original
resignation as the sole officer and director of the Company, together with an
original Consent to Action Without Meeting of the Board of Directors of the
Company approving the appointment of Purchaser’s nominee to the Company’s Board
of Directors (the “Corporate Documents”).


ARTICLE 2
THE CLOSING


2.01.                      The Closing.


                (a)           Provided that the Reverse Split and the Amendment
have been completed, the closing of the transaction contemplated hereby (the
“Closing”) will take place at the offices of the Purchaser thirty days after the
Private Placement Memorandum (“PPM”) documents are completed  (the “Closing
Date”).   ]




(b)           Purchaser’s obligation to close the transaction contemplated by
this Agreement is subject to and conditioned upon the accuracy and completeness
of Seller’s representations, warranties, covenants and obligations under this
Agreement.


2.02.                      Closing Deliveries.


                (a)           Purchaser shall pay Seller $16,250 upon execution
of this Agreement, leaving $76,250 to be paid by Purchaser to Seller pursuant to
the terms of Section 2.03 below (the “Purchase Price Balance”).


 
(b)
Seller shall provide the Purchaser with certificates evidencing the Shares.



 
(c)
A condition to the Closing of this Agreement shall be the sale by the Company of
2,000,000 newly issued post reverse stock split shares of common stock to MV
Equity Partners, Inc. simultaneous with and/or prior to the Closing of this
Agreement at a purchase price of $2,000.





2

--------------------------------------------------------------------------------



2.03                         Purchase Price Balance.


The Purchase Price Balance shall be paid by Purchaser to Seller as follows:

 
a)
$10,000 upon the completion by The Loev Law Firm, PC of a PPM  for the sale of
up to $5,000,000 in bridge loans by the Company (the “Bridge Loans”);



 
b)
$16,250 upon the completion of the Reverse Split; and



 
c)
$50,000 no later than 30 days from the date the PPM document is completed .



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE PARTIES


3.01.                        Representations and Warranties of Purchaser. To
induce Seller to enter into this Agreement and to consummate the transactions
contemplated hereby, Purchaser hereby makes the following representations and
warranties to Seller (which representations and warranties will be true and
correct as of the date hereof and as of the Closing Date):


(a)           Organization; Authority.  Purchaser is a corporation entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, power and authority to enter
into this Agreement and to consummate the transactions contemplated herein.  The
execution, delivery and performance by Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate action on the part of such Purchaser.  This Agreement has been duly
and validly executed by Purchaser, and constitutes the valid and binding
obligation of Purchaser, enforceable against it in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.


(b)           Investment Representation.  Purchaser understands that the Shares
are “restricted securities” and have not been registered under the Securities
Act of 1933, as amended, or any applicable state securities law and is acquiring
the Shares for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof, has no present intention of
distributing any of such Shares and has no arrangement or understanding with any
other persons regarding the distribution of such Shares (this representation and
warranty shall not limit Purchaser’s right to sell the Shares in compliance with
applicable federal and state securities laws).


(c)           Birmingham Options. In connection with the Closing, Purchaser
shall grant the Seller an option to repurchase up to 100,000 of the Shares from
the Purchaser at $1.00 per share, for a period of two years from the date of the
Closing.


3.02.                        Representations and Warranties of Seller.  To
induce Purchaser to enter into this Agreement and to consummate the transactions
contemplated hereby, Seller hereby makes the following representations and
warranties to Purchaser (which representations and warranties will be true and
correct as of the date hereof and as of the Closing Date):

3

--------------------------------------------------------------------------------





(a)           Capitalization; Organization; Authority.  The Company has
44,357,000 shares of common stock issued and outstanding; no preferred stock
outstanding; and 1,420,000 warrants with an exercise price of $0.05 per share
outstanding as of the parties’ entry into this Agreement. Following the Reverse
Split, the Company will have approximately 1,774,280 (not including any shares
issued in connection with rounding), and 56,800 warrants outstanding (not
including any warrants issued in connection with rounding) with an exercise
price of $1.25 per share.  The execution, delivery and performance by Seller of
the transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of Seller.  This Agreement has been duly and
validly executed and delivered by Seller, and constitutes the valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.


(b)           No Conflict With Other Instruments.  The consummation of the sale
of the Shares to Purchaser in accordance with the terms of this Agreement will
not be in conflict with, or result in a breach of, any term, condition, or
provision of, or constitute a default under, any agreement, indenture, mortgage,
deed of trust, or other instrument to which Seller is a party or otherwise
relating to the Shares, and will not constitute an event that with the lapse of
time or action by a third party, could result in a default under any of the
foregoing, or result in the creation of any lien, charge, or encumbrance upon
the Shares purchased hereby.


(c)           No Conflict With Judgments or Decrees.  The consummation of the
sale of the Shares in accordance with the terms of this Agreement will not
conflict with, or result in a breach of, any term, condition, or provision of
any judgment, order, injunction, decree, writ, or ruling of any court or
tribunal, to which Seller or the Shares are subject.


(d)           No Litigation.  There are no material actions, suits, proceedings
or claims pending or threatened against Seller or the Company, at law or in
equity, or before or by any foreign, federal, state, municipal, or other
governmental court, department, commission, board, bureau, agency, arbitration
tribunal, instrumentality, by or against any other person or entity which in any
way relate to Seller, its business, or the Shares, including any such actions,
suits, proceedings or claims with respect to, or any way relating to, the
transactions contemplated by this Agreement


(e)           Title.  The Shares, when sold by Seller to Purchaser pursuant to
the terms hereof, will be fully paid, non-assessable and free and clear of all
liens, claims, security interests or encumbrances of any kind.


(f)           Shareholders.  Seller is the sole officer and director of the
Company and has the full and sole right and authority to elect and/or appoint
Purchaser’s nominee to the Company’s Board of Directors in accordance with the
terms hereof.  As of the date hereof, there are approximately 51 shareholders of
Seller.  There are no written or oral employment or independent contractor
agreements between Seller and any employee or third party.

4

--------------------------------------------------------------------------------



 
 
                           (g)           Agreements.  Seller is not a party to
any contract or agreement and is currently inactive.
 
                           (h)           Liabilities.  As of the date hereof,
the Company’s liabilities do not exceed $80,000, and which liabilities will not
exceed $210,000 prior to the final payment of the Purchase Price Balance. By
Seller’s execution of this Agreement, Seller agrees that any amounts due to
Seller by the Company as of the Closing Date will be deemed fully paid and
satisfied (and, if requested by Purchaser, after the Closing, Seller will
confirm same, in writing).
 
                            (i)            Financial Statements.    The
Company’s unaudited financial statements as of June 30, 2007 are accurate and
complete.  There have been no material changes in the Company’s financial
statements since June 30, 2007, and such financial statements are filed with the
Securities Exchange Commission.


4.03.                   Survival.  Notwithstanding any provision of this
Agreement to the contrary, the representations and warranties of Purchaser and
Seller set forth in this Article shall survive the Closing of the transactions
contemplated hereby.


ARTICLE 4
MISCELLANEOUS


4.01.                   Miscellaneous.


           (a)           This Agreement constitutes the sole and entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, representations, warranties, statements,
promises, arrangements and understandings, whether oral or written, express or
implied, between the parties hereto with respect to the subject matter hereof
and may not be changed or modified except by an instrument in writing signed by
the party or parties to be bound thereby. This Agreement has been subject to the
mutual consultation, negotiation and agreement of the parties hereto and shall
not be construed for or against any party hereto on the basis of such party
having drafted this Agreement.


           (b)           All notices, consents, requests, and other
communications required or permitted to be given under this Agreement (the
“Notices”), shall be in writing and delivered personally or by a nationally
recognized overnight courier service, receipt acknowledged, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties hereto as follows (or to such other address as any of
the parties hereto shall specify by notice given in accordance with this
provision):


5

--------------------------------------------------------------------------------


 
(i)
If to the Seller:

 
Attn: Cary G. Birmingham
20022 Creek Farm
San Antonio, Texas 78259


(ii)           If to Purchaser:


Mastodon Ventures, Inc.
600 Congress Avenue
Austin, Texas 78701


With a copy to:


David M. Loev, Esq.
The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401


All such Notices shall be deemed given when personally delivered as aforesaid,
or, if mailed as aforesaid, on the third business day after the mailing thereof
or on the day actually received, if earlier, except for a notice of a change of
address which shall be effective and deemed to have been given only upon
receipt.
 
(c)           Neither Seller nor Purchaser may assign this Agreement or their
respective rights, benefits or obligations hereunder without the written consent
of the non-assigning party, except that Purchaser may assign, in whole or in
part, its rights to purchase the Shares to any third party(ies) designated by
it.
 
(d)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, heirs, personal
representatives, administrators, executors and permitted assigns. Nothing
contained in this Agreement is intended to confer upon any person or entity,
other than the parties hereto, or their respective successors, heirs, personal
representatives, administrators, executors or permitted assigns, any rights,
benefits, obligations, remedies or liabilities under or in connection with this
Agreement.
 
(e)            No waiver of any provision of this Agreement or of any breach
hereof shall be effective unless in writing and signed by the party to be bound
thereby. The waiver by any party hereto of a breach of any provision of this
Agreement, or of any representation, warranty, obligation or covenant in this
Agreement by the other party hereto, shall not be construed as a waiver of any
subsequent breach of the same or of any other provision, representation,
warranty, obligation or covenant of such other party under this Agreement,
unless the instrument of waiver expressly provides otherwise.
 
 

6

--------------------------------------------------------------------------------



(f)            This Agreement shall be governed by and construed in accordance
withthe laws of Texas with respect to contracts made and to be fully performed
therein without regard to the conflicts of laws principles thereof.  The parties
hereto hereby agree that any suit or proceeding arising under or as a result of
this Agreement or the consummation of the transactions contemplated hereby,
shall be brought solely in a Federal or State court located in Travis County,
Texas except as otherwise provided below.  By their execution hereof, the
parties hereto irrevocably consent and submit to the in personam jurisdiction of
the Federal and State courts located in Travis County, Texas and agree that any
process in any suit or proceeding commenced in such courts under this Agreement
may be served upon them personally or by certified or registered mail, return
receipt requested, or by a nationally recognized overnight courier service which
provides evidence of delivery, with the same force and effect as if personally
served upon them in such City, County and State.  The parties hereto each waive
any claim that any such jurisdiction is not a convenient forum for any such suit
or proceeding and any defense of lack of in personam jurisdiction with respect
thereto.
 
    (g)   The parties hereto hereby agree that, at any time and from time to
time after the date hereof upon the reasonable request of either of the parties
hereto and at no cost to the party to which any such request is made, they shall
do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, such further acts, deeds, assignments, transfers,
conveyances, and assurances as may be reasonably required to more effectively
consummate this Agreement and the transactions contemplated thereby or to
confirm or otherwise effectuate the provisions of this Agreement.
 
    (h)   Each party hereto represents and warrants to the other that he or it
has been represented by independent counsel of his or its own choosing in
connection with the negotiation, execution, delivery and consummation of this
Agreement.
 
    (i)    Except as set forth below, each of the parties hereto shall bear all
of their respective costs and expenses incurred in connection with the
negotiation, preparation, execution, consummation, performance and/or
enforcement of this Agreement.  Notwithstanding the foregoing, in the event of
any action or proceeding instituted by either party hereto to enforce the
provisions of this Agreement, the party prevailing therein shall be entitled to
reimbursement by the other breaching party of the legal costs and expenses
incurred by the prevailing party in connection therewith.
 
    (j)    This Agreement may be executed in several counterparts, each of which
is an original.  It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other
counterparts.  A copy of this Agreement signed by one party and faxed to another
party shall be deemed to have been executed and delivered by the signing party
as though an original.  A photocopy of this Agreement shall be effective as an
original for all purposes.
 
    (k)   The Article and Section headings used in this Agreement have been used
for convenience of reference only and are not to be considered in construing or
interpreting this Agreement.

7

--------------------------------------------------------------------------------





    (l)            If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of this Agreement shall remain in full force and
effect.




IN WITNESS WHEREOF, the undersigned have set their hands effective as of the
date hereof.


SELLER:


/S/ Carey G. Birmingham
Carey G. Birmingham




PURCHASER:


MASTODON VENTURES, INC.






By: /S/ Robert Hersch
Robert Hersch, President


 



8

--------------------------------------------------------------------------------


